Case 2:21-cv-04920-CBM-AFM Document 15 Filed 06/17/21 Page 1 of 5 Page ID #:230
Case 2:21-cv-04920-CBM-AFM Document 15 Filed 06/17/21 Page 2 of 5 Page ID #:231
Case 2:21-cv-04920-CBM-AFM Document 15 Filed 06/17/21 Page 3 of 5 Page ID #:232
Case 2:21-cv-04920-CBM-AFM Document 15 Filed 06/17/21 Page 4 of 5 Page ID #:233




                Appellate Division of the Supreme Court
                         of the State of New York
                       Second Judicial Department


          I, Aprilanne Agostino, Clerk of the Appellate Division of the
     Supreme Court of the State of New York, Second Judicial
     Department, do hereby certify that

                         Danielle A. D'Aquila
     was duly licensed and admitted to practice as an Attorney and
     Counselor at Law in all the courts of this State on February 27,
     2013, has duly taken and subscribed the oath of office prescribed
     by law, has been enrolled in the Roll of Attorneys and Counselors
     at Law on file in this office, is duly registered with the
     Administration Office of the Courts, and according to the records
     of this Court is currently in good standing as an Attorney and
     Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of Brooklyn on
                                June 12, 2021.




                                           Clerk of the Court


     CertID-00018904
Case 2:21-cv-04920-CBM-AFM Document 15 Filed 06/17/21 Page 5 of 5 Page ID #:234

                                          Appellate Division
                                 Supreme Court of the State of New York
                                      Second Judicial Department
                                           45 Monroe Place
                                        Brooklyn, N.Y. 11201
                                               (718) 875-1300
      WILLIAM F. MASTRO                                                        MARIA T. FASULO
      ACTING PRESIDING JUSTICE                                                DARRELL M. JOSEPH
                                                                                   DEPUTY CLERKS
     APRILANNE AGOSTINO
        CLERK OF THE COURT
                                                                                KENNETH BAND
                                                                              MELISSA KRAKOWSKI
                                                                                WENDY STYNES
                                                                                   January 7, 2005
                                                                              ASSOCIATE DEPUTY CLERKS


     To Whom It May Concern


           An attorney admitted to practice by this Court may request a certificate of
     good standing, which is the only official document this Court issues certifying to an
     attorney's admission and good standing.


            An attorney's registration status, date of admission and disciplinary history
     may be viewed through the attorney search feature on the website of the Unified
     Court System.


               New York State does not register attorneys as active or inactive.


           An attorney may request a disciplinary history letter from the Attorney
     Grievance Committee of the Second Judicial Department.


           Bar examination history is available from the New York State Board of Law
     Examiners.


               Instructions, forms and links are available on this Court's website.




                                                         Aprilanne Agostino
                                                         Clerk of the Court



     Revised October 2020
